Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. '150 (US 2019/0085150 A1) in view of McCarthy et al. (US 2003/0103174 A1), Xiong et al. (US 2018/0324956 A1), Hu et al. '055 (US 2019/0390055 A1), and Chen et al. (US 2018/0223094 A1) and the evidence of Alagirusamy et al.
Regarding Claim 1,
Hu ‘150 does not disclose the reinforcing material having a dielectric constant of from 1.5 to 4.8 and a dissipation factor at 10 GHz below 0.003, the 100 parts naphthalene based epoxy being halogen free that is oxazolidone-containing di-naphthalene based epoxy resin, the cyanate resin comprising 25-45 parts by weight, or the bismaleimide comprising 35 to 60 parts by weight.
While there is no explicit disclosure in Hu ‘150 of the dielectric constant and dissipation factor of the reinforcing material, Hu ‘150 does disclose the use of D-glass as the reinforcing material (para 0095, line 12). It is well known as evidenced by Alagirusamy that D-glass has a dielectric constant of 3.8-4 and a dissipation of 0.00276 at 10GHz (pg 335, Table 11.5).
Alternatively, McCarthy discloses a prepreg with a dielectric constant of less than 4.0 and a dissipation factor of less than 0.005 (para 0034), so that the product is desirable for high speed digital applications (para 0013, line 1-3). This can be achieved by using ceramics (non-woven reinforcing material) to tailor the dielectric constant of the composite (para 0062, lines 1-2). 
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hu ‘150 to incorporate the teachings of McCarthy and produce a prepreg using ceramics in the non-woven reinforcing material to tailor the dielectric constant to less than 4.0 and the 
Xiong discloses an insulation material for a copper foil, comprising a resin composition, comprising oxazolidone epoxy resin (Abstract), wherein the oxazolidone epoxy resin is halogen-free oxazolidone di-naphthalene-containing epoxy (para 0041, 0049, structure at top of pg 5) which is identical to that disclosed in the present specification (pg 8, lines 5-6). Xiong discloses the oxazolidone resin improves peel strength of copper foil (para 0163).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 in view of McCarthy to incorporate the teachings of Xiong to produce the prepreg using the halogen-free oxazolidone di-naphthalene-containing epoxy as the naphthalene-based epoxy. Doing so would improve peel strength of copper foil. 
Hu ‘055 disclosed a resin composition for prepregs and circuit boards comprising 100 parts epoxy resin (abstract), 1 to 100 parts cyanate ester resin (para 0071, lines 1-2), and 1 to 100 parts maleimide resin (para 0066, lines 1-3). The resin composition has high thermal resistance (Abstract).
It would have been obvious to a person having ordinary skill in the art to modify Hu ‘150 in view of McCarthy and Xiong to incorporate the teachings of Hu 
While Hu ‘150 does not limit the non-DOPO flame retardant that may be selected (para 0086), Hu ‘150 in view of McCarty, Xiong, and Hu ‘055 does not disclose the specific non-DOPO flame retardant as claimed.
Chen discloses a halogen-free epoxy resin composition for manufacturing semi-cured prepregs, comprising epoxy resin, DOPO modified curing agent, and a flame retardant (Abstract). Chen teaches using a non-DOPO flame retardant selected from Formula Two and Formula Three (pages 4-5), which are identical to the non-DOPO flame retardant claimed. Chen discloses these flame retardants are selected in order to avoid increasing material dielectric constant and loss (para 0033).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 in view of McCarty, Xiong, and Hu ‘055 in order to incorporate the teachings of Chen and produce a prepreg using the non-DOPO flame retardants of Chen. Doing so would avoid increasing material dielectric constant and loss.
Regarding Claim 3, Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the DOPO-modified curing agent is at least one selected from DOPO-HQ or DOPO-containing bisphenol novolac epoxy resin, such as DOPO-containing bisphenol A novolac epoxy resin or DOPO-containing bisphenol F epoxy resin (para 0068, lines 24-34).
Regarding Claim 4, Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the bismaleimide is at least one selected from 4,4′-diphenylmethane bismaleimide or 3,3′-dimethyl-5,5′-diethyl-4,4′-diphenylmethane bismaleimide (para 0076, lines 8-18).
Regarding Claim 6,
Regarding Claim 7, Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the accelerating agent is selected from boron trifluoride amine complex, ethyltriphenyl phosphonium chloride, 2-methylimidazole, 2-phenylimidazole, 2-ethyl-4-methylimidazole, 4-dimethylaminopyridine, and cobalt acetylacetonate (para 0091, lines 8-17).
Regarding Claim 8, Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hu ‘150 further discloses the prepreg comprises an inorganic filler comprising one or more selected from silica, aluminum oxide, aluminum hydroxide, magnesium oxide, magnesium hydroxide, calcium carbonate, aluminum nitride, boron nitride, aluminum silicon carbide, silicon carbide, titanium dioxide, zinc oxide, zirconium oxide, magnesium carbonate, mica, and talc (paras 0088-0089).
Regarding Claim 9,
Regarding Claim 10, Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 1 above. Hue ‘150 further discloses the reinforcing material is glass (para 0095, line 12). 
Alternatively, McCarthy further discloses that the ceramics for tailoring the dielectric constant include quartz and chopped glass fiber (para 0062, lines 1-5)
Regarding Claim 11, Hu ‘150 discloses a laminate comprising two metal foil layers and an insulating layer disposed between the metal foils, wherein the insulating layer is a prepreg (para 0100) or plurality of prepregs (para 0118, lines 1-3) comprising a reinforcing material and a resin composition formed on the reinforcing material (para 0095, lines 1-4), wherein the reinforcing material is non-woven fabric (para 0095, lines 6-7), and the resin composition comprises 100 parts polyphenylene ether (Table 2, E11), 10 parts DOPO-containing epoxy resin (i.e. curing agent) (para 0068, lines 21-34; para 0115.12; Table 2, E11, XZ-92741), cyanate ester resin (para 0067, lines 1-3), bismaleimide (para 0076), 1 to 100 parts by weight non-DOPO flame retardant (para 0086), and 0.1 to 10 parts by weight curing accelerator (para 0091, lines 3-6). While example E11 discloses uses 100 parts polyphenylene ether, given that Hu ’150 discloses the equivalence and interchangeability of using polyphenylene ether with epoxy as the reactive component (para 0067, lines 2 and 4), it would have been obvious to one of 
Hu ‘150 does not disclose the reinforcing material having a dielectric constant of from 1.5 to 4.8 and a dissipation factor at 10 GHz below 0.003, the 100 parts naphthalene based epoxy being halogen free that is oxazolidone-containing di-naphthalene based epoxy resin, the cyanate resin comprising 25-45 parts by weight, or the bismaleimide comprising 35 to 60 parts by weight.
While there is no explicit disclosure in Hu ‘150 of the dielectric constant and dissipation factor of the reinforcing material, Hu ‘150 does disclose the use of D-glass as the reinforcing material (para 0095, line 12). It is well known as evidenced by Alagirusamy that D-glass has a dielectric constant of 3.8-4 and a dissipation of 0.00276 at 10GHz (pg 335, Table 11.5).
Alternatively, McCarthy discloses a prepreg with a dielectric constant of less than 4.0 and a dissipation factor of less than 0.005 (para 0034), so that the product is desirable for high speed digital applications (para 0013, line 1-3). This can be achieved by using ceramics (non-woven reinforcing material) to tailor the dielectric constant of the composite (para 0062, lines 1-2). 
It would have been obvious to a person having ordinary skill in the art prior to the filing date of the present invention to modify Hu ‘150 to incorporate the teachings of McCarthy and produce a laminate using ceramics as the non-woven reinforcing material in the prepreg to tailor the Dielectric constant to less than 4.0 and the dissipation factor to less than 0.005, including 0.003. Doing so would produce a laminate suitable for high speed digital applications.
Xiong discloses an insulation material for a copper foil, comprising a resin composition, comprising oxazolidone epoxy resin (Abstract), wherein the oxazolidone epoxy resin is halogen-free oxazolidone di-naphthalene-containing epoxy (para 0041, 0049, structure at top of pg 5) which is identical to that disclosed in the present specification (pg 8, lines 5-6). Xiong discloses the oxazolidone resin improves peel strength of copper foil (para 0163).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 in view of McCarthy to incorporate the teachings of Xiong to produce the prepreg using the halogen-free oxazolidone di-naphthalene-containing epoxy as the naphthalene-based epoxy. Doing so would improve peel strength of copper foil. 
Hu ‘055 disclosed a resin composition for prepregs and circuit boards comprising 100 parts epoxy resin (abstract), 1 to 100 parts cyanate ester resin 
It would have been obvious to a person having ordinary skill in the art to modify Hu ‘150 in view of McCarthy and Xiong to incorporate the teachings of Hu ‘055 to produce the prepreg using 1 to 100 parts by weight of the cyanate ester resin and 1 to 100 parts of the bismaleimide, including the claimed ranges. Doing so would produce a prepreg with high thermal resistance.
While Hu ‘150 does not limit the non-DOPO flame retardant that may be selected (para 0086), Hu ‘150 in view of McCarty, Xiong, and Hu ‘055 does not disclose the specific non-DOPO flame retardant as claimed.
Chen discloses a halogen-free epoxy resin composition for manufacturing semi-cured prepregs, comprising epoxy resin, DOPO modified curing agent, and a flame retardant (Abstract). Chen teaches using a non-DOPO flame retardant selected from Formula Two and Formula Three (pages 4-5), which are identical to the non-DOPO flame retardant claimed. Chen discloses these flame retardants are selected in order to avoid increasing material dielectric constant and loss (para 0033).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hu ‘150 in view of 
Regarding Claim 12, Hu ‘150 in view of McCarthy, Xiong, Hu ‘055, and Chen discloses all of the limitations of the present invention according to claim 11 above. Hu ‘150 further discloses a printed circuit board, formed by etching the metal foil layer of the laminated board (para 0101, lines 1-11).
Response to Arguments
In light of applicant’s amendments, the 35 USC 103 rejections of record have been withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 12/19/2021 have been fully considered but they are not persuasive.
Applicant argues that para 0087 of Hu ‘150 does not disclose a non-DOPO flame retardant, because the second flame retardant described may be selected from options including a DPPO compound.
However, the second flame disclosed in para 0087 of Hu ‘150 is not limited to the specific flame retardants listed. It would be obvious to choose any suitable flame retardant, including a non-DOPO compound. Further, in view of Chen, it 
Applicant argues that the examples of Hu ‘150 use second flame retardants in amounts outside the amount of non-DOPO flame retardant claimed.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787